Case 1:18-cr-00036-JPO Document 368-20 Filed 07/03/19 Page 1 of 6




                EXHIBIT 20
       Case 1:18-cr-00036-JPO Document 368-20 Filed 07/03/19 Page 2 of 6


                                                    U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew's Plaza
                                                   New York, New York 10007



                                                    October 5, 2018

Norman A. Bloch, Esq.
Thompson Hine
335 Madison Avenue, 12th Floor
New York, New York 10017

             Re: United States v. Cynthia Holder, 18 Cr. 36 (JPO)

Dear Mr. Bloch,

        This document is not a plea agreement. Rather, pursuant to the suggestion of the Court in
United States v. Pimentel, 932 F.2d 1029, 1034 (2d Cir. 1991), this letter sets forth the current
position of the United States Attorney's Office for the Southern District of New York (the
"Office") regarding the application of the United States Sentencing Guidelines ("U.S.S.G." or
"Guidelines") to defendant Cynthia Holder (the "defendant") in this case.

       The defendant is charged in Counts One, Two, Four and Five of the Indictment.' Count
One charges the defendant with conspiracy to defraud the United States, in violation of Title 18,
United States Code, Section 371, and carries a maximum term of imprisonment of 5 years, a
maximum term of supervised release of 3 years, a maximum fine, pursuant to Title 18, United
States Code, Section 3571 of the greatest of $250,000, twice the gross pecuniary gain derived
from the offense, or twice the gross pecuniary loss to persons other than the defendant resulting
from the offense, and a $100 mandatory special assessment. In addition to the foregoing, the
Court must order restitution pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664.

        Count Two charges the defendant with conspiracy to commit wire fraud, in violation of
Title 18, United States Code, Section 1349, and carries a maximum term of imprisonment of 20
years, a maximum term of supervised release of 3 years, a maximum fine, pursuant to Title 18,
United States Code, Section 3571 of the greatest of $250,000, twice the gross pecuniary gain
derived from the offense, or twice the gross pecuniary loss to persons other than the defendant
resulting from the offense, and a $100 mandatory special assessment. In addition to the
foregoing, the Court must order restitution pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664.

       Counts Four and Five each charge the defendant with wire fraud, in violation of Title 18,
United States Code, Section 1343, and each carry a maximum term of imprisonment of 20 years,
a maximum term of supervised release of 3 years, a maximum fine, pursuant to Title 18, United
States Code, Section 3571 of the greatest of $250,000, twice the gross pecuniary gain derived
from the offense, or twice the gross pecuniary loss to persons other than the defendant resulting

1 The defendant is not charged in Count Three of the Indictment.


04.09.2018
       Case 1:18-cr-00036-JPO Document 368-20 Filed 07/03/19 Page 3 of 6


                                                                                         Page 2



from the offense, and a $100 mandatory special assessment. In addition to the foregoing, the
Court must order restitution pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664.

       The Government currently believes that the Guidelines apply to the crimes charged in the
Indictment as follows:

   A. Offense Level

              1. The November 1, 2016 version of the Guidelines applies.

Count One (Group One)

              2. U.S.S.G. § 2C1.1 applies to the offense charged in Count One ("Group One").
                 Pursuant to U.S.S.G. § 2C1.1(a)(2), the base offense level is 12.

              3. Pursuant to U.S.S.G. § 2C1.1(b)(2), if the value of the loss to the Government
                 exceeds $6,500, the offense level is increased by the number of levels
                 specified in the table contained in U.S.S.G. § 2B1.1 corresponding to that
                 amount. Because the value of the loss to the Government is not known, no
                 increase under this section is warranted.2

              4. In accordance with the above, the offense level for Count One is 12.

Counts Two, Four, and Five (Group Two)

              5. Pursuant to U.S.S.G. § 3D1.2(d), Counts Two, Four, and Five ("Group Two")
                 are grouped together because the offense level is determined largely on the
                 basis of the total amount of loss.

              6. U.S.S.G. § 2B1.1 applies to the offenses charged in Counts Two, Four and
                 Five. Pursuant to U.S.S.G. §§ 2B1.1(a)(1) and 3D1.3(b), because Counts
                 Two, Four, and Five each have a statutory maximum term of imprisonment of
                 20 years, the base offense level is 7.

              7. Because the loss amounts for Counts Two, Four, and Five exceeded $550,000
                 but did not exceed $1,500,000, the offense level is increased 14 levels to 21,
                 pursuant to U.S.S.G. § 2B1.1(b)(1)(H).


2 Pursuant to Application Note 7 to U.S.S.G. § 2C1.1, an upward departure is warranted where
the monetary value of the unlawful payment may not be known or may not adequately reflect the
seriousness of the offense and may be warranted where the defendant's conduct was part of
systematic or pervasive corruption of a governmental function, process, or office that may cause
loss of public confidence in government. The Government may argue at sentencing that an
upward departure may be warranted pursuant to this application note.


04.09.2018
       Case 1:18-cr-00036-JPO Document 368-20 Filed 07/03/19 Page 4 of 6



                                                                                         Page 3



              8. In accordance with the above, the offense level for Counts Two, Four, and
                 Five is 21.

Combined Offense Level

              9. Pursuant to U.S.S.G. § 3D1.4(a), the Group with the highest offense level is
                 counted as one Unit. Accordingly Group Two (Counts Two, Four, and Five)
                 is counted as one Unit.

              10. Pursuant to U.S.S.G. § 3D1.4(c), any Group that is 9 or more levels less
                  serious than the Group with the highest offense level will not increase the
                  applicable offense level but may provide a reason for sentencing at the higher
                  end of the sentencing range for the applicable offense level. Accordingly,
                  Group One (Count One) is disregarded.

              11. In accordance with the above, the combined offense level is 21.

Abuse of Trust and Acceptance of Responsibility

              12. Pursuant to U.S.S.G. § 3B1.3, two levels are added because the defendant
                  abused a position of public or private trust in a manner that significantly
                  facilitated the commission or concealment of the offense.

              13. Pursuant to U.S.S.G. § 3C1.1, two levels are added because the defendant
                  willfully obstructed or impeded the administration of justice with respect to
                  the investigation, prosecution, or sentencing of the instant offense of
                  conviction by deleting text messages and destroying documents and the
                  obstructive conduct related to the defendant's offense of conviction and any
                  relevant conduct.

              14. Assuming the defendant clearly demonstrates acceptance of responsibility, to
                  the satisfaction of the Government, through her allocution and subsequent
                  conduct prior to the imposition of sentence, a two-level reduction will be
                  warranted, pursuant to U.S.S.G. § 3E1.1(a). Furthermore, assuming the
                  defendant has accepted responsibility as described in the previous sentence,
                  the Government will move at sentencing for an additional one-level reduction,
                  pursuant to U.S.S.G. § 3E1.1(b), because the defendant gave timely notice of
                  her intention to enter a plea of guilty, thereby permitting the Government to
                  avoid preparing for trial and permitting the Court to allocate its resources
                  efficiently.

              15. In accordance with the above, the total offense level is 22.




04.09.2018
       Case 1:18-cr-00036-JPO Document 368-20 Filed 07/03/19 Page 5 of 6


                                                                                                Page 4



        B. Criminal History Category

       Based upon the information now available to this Office (including representations by the
defense), the defendant has no criminal history points. In accordance with the above, the
defendant's Criminal History Category is I.

       C. Sentencing Range

        Based upon the calculations set forth above, the defendant's Guidelines range is 41 to 51
months' imprisonment. In addition, after determining the defendant's ability to pay, the Court
may impose a fine pursuant to U.S.S.G. § 5E1.2. At Guidelines level 22, the applicable fine
range is $15,000 to $150,000.

         The foregoing Guidelines calculation is based on facts and information currently known
to the Office. Nothing in this letter limits the right of this Office (1) to change its position at any
time as to the appropriate Guidelines calculation in this case, even if that change is based, in
whole or in part, on information that was in the Government's possession as of the date of this
letter; and/or (2) to present to the Court or the United States Probation Office, either orally or in
writing, any and all facts and arguments relevant to sentencing that are available to the Office at
the time of sentencing. Nor does anything in this letter limit the right of this Office to seek a
departure under or variance from the Guidelines, or to take a position on any departure or
variance that may be suggested by the Court, the United States Probation Office, or the
defendant.

        This letter does not and cannot bind either the Court or the United States Probation
Office, either as to questions of fact or as to determinations of the correct application of the
Guidelines in this case. Instead, the sentence to be imposed upon the defendant will be
determined solely by the Court. This Office cannot and does not make any promise or
representation as to what sentence the defendant will receive.




04.09.2018
       Case 1:18-cr-00036-JPO Document 368-20 Filed 07/03/19 Page 6 of 6


                                                                                             Page 5



        The defendant recognizes that, if she is not a citizen of the United States, her guilty plea
and conviction make it very likely that her deportation from the United States is presumptively
mandatory and that, at a minimum, she is at risk of being deported or suffering other adverse
immigration consequences. The defendant is entitled to and should seek advice from her counsel
on this issue.


                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                          By:             /s
                                                Rebecca  Mermelstein
                                                Amanda Kramer
                                                Assistant United States Attorney
                                                (212) 637-2360/2478




04.09.2018
